ADMINISTRATIVE STAFF, RIDGE
                   HOUSE INC.; BEV "UNKNOWN"
                   COUNSELOR (LADC) THE RIDGE
                   HOUSE INC.; DANIEL HIGHT,
                   COUNSELOR (LADC) THE RIDGE
                   HOUSE INC.; WAITER "UNKNOWN"
                   A.K.A. "C.J." HOUSE MANAGER, THE
                   RIDGE HOUSE INC.; GREG COX,
                   DIRECTOR OF PRISONS, STATE OF
                   NEVADA; GREG SMITH, WARDEN,
                   WARM SPRINGS COBB. CENTER,
                   N.D.O.C. STATE OF NV.; CATHERINE
                   CORTEZ MASTO, ATTORNEY
                   GENERAL, STATE OF NEVADA; AND
                   BRIAN SANDOVAL, GOVERNOR,
                   STATE OF NEVADA,
                   Respondents.

                                         ORDER DENYING PETITION

                               This is a proper person petition for a writ of habeas corpus.
                   Petitioner challenges the revocation of his parole and claims that his due
                   process rights were violated at the revocation hearing. Without deciding
                   upon the merits of any claims raised in the documents submitted in this
                   matter, we decline to exercise our original jurisdiction. A challenge to the
                   revocation of parole should be raised in a petition for a writ of habeas
                   corpus filed in the district court in the first instance.   See NRS 34.360;
                   NRAP 22. Accordingly, we
                               ORDER the petition DENIED.



                                              /                          ,J.
                                           Hardesty


                                                   J.                                        J.
                   Douglas                                    Cherry
SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 0147A    ey,
                 cc: Keith Shannon Hoover
                      Attorney General/Carson City




SUPREME COURT
      OF
    NEVADA


(0) 1947A 719W